  Case 2:20-cr-00559-SDW Document 36 Filed 08/05/21 Page 1 of 3 PageID: 193

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 20-559
                               *
SHAUNTEZ GLENN                 *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

SEE ATTACHMENT A



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:   August 5, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
 Case 2:20-cr-00559-SDW Document 36 Filed 08/05/21 Page 2 of 3 PageID: 194




                               ATTACHMENT A
      The Court finds that the change of plea / guilty plea hearing to be
held on August 5, 2021 cannot be further delayed without serious
harm to the interests of justice, for the following reasons:
      1. To permit the defendant to obtain a speedy resolution of his case
         through an admission of guilt, and to afford appropriate punishment
         and rehabilitation. The defendant has asked for this case to be
         resolved on August 5, 2021 by guilty plea and for a subsequent timely
         sentencing.
      2. To permit the Government to obtain a resolution of the case so that
         the Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging
         criminal matters. The Government has asked for this case to be
         resolved on August 5, 2021 by guilty plea and for a subsequent timely
         sentencing.
      3. To ensure that the Court is not overwhelmed by cases and
         proceedings at the conclusion of this period of emergency. Currently,
         District Judges in New Jersey handle a substantially larger docket of
         cases than Judges in other Districts in the United States. New
         criminal cases continue to be assigned by the Court during the
         emergency. If the Court cannot resolve matters by guilty plea and
         sentencing, the resulting backlog will overwhelm the Court’s ability to
         effectively function. The concern of such congestion and the
         particular harm that likely will be caused by delays in the processing
         of cases and matters in the future is particularly acute in this
         emergency.
      4. To prevent overcrowding at the facilities housing pre-trial detainees.
         The detention facilities have a limited capacity. Detainees are
Case 2:20-cr-00559-SDW Document 36 Filed 08/05/21 Page 3 of 3 PageID: 195




       transferred from the detention facilities to prison facilities only after
       they have been found guilty and sentenced. There is a constant influx
       of new detainees admitted to the detention facilities. If detainees
       cannot be transferred to prison facilities, the resulting backlog of
       detainees will overwhelm the detention facilities.
